Citation Nr: 1519770	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  09-27 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1956 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case has since been transferred to the RO in Winston-Salem, North Carolina.

In a decision in October 2012 the Board denied the claims for a higher combined evaluation for the service-connected disabilities and an initial compensable evaluation for left ear hearing loss.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December
2013 Memorandum Decision, the Court vacated the Board's decision denying entitlement to a higher combined evaluation for service-connected disabilities and remanded the claim for further consideration.  The Veterans Court affirmed the Board's decision denying an initial compensable evaluation for left ear hearing loss.  In May 2014, the Board remanded the issue on appeal for additional development.  As that development has been completed, the issue is properly before the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran withdrew his appeal of the claim of entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction in an April 2015 correspondence.   


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the claim of entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an April 2015 correspondence, the Veteran explained that he was currently satisfied with his claim and wished to withdraw his appeal for his claim for entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction.  

Under 38 C.F.R. § 20.204(b), appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision on the issue being withdrawn.  In this case, the correspondence included the Veteran's name, claim number, and a statement that he was satisfied with his claim.  See VA Form 4138, dated March 17, 2005; and Post-Remand Brief, dated April 23, 2015.  When the Board received the Veteran's April 2015 correspondence, it had not yet issued a decision on this claim.  Accordingly, the Board finds that the criteria for withdrawal of an appeal with regard to this claim have been met.  Id. 

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (2014).

Accordingly, further action by the Board on the increased evaluation claim for diabetes mellitus, type II, with erectile dysfunction is not appropriate and the Veteran's appeal should be dismissed.  Id.


ORDER

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction is dismissed.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


